Citation Nr: 0125435	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
the appellant's service-connected bilateral hearing loss, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable initial disability rating 
for the appellant's service-connected chronic otitis media of 
the left ear, with tympanic membrane perforation.

3.  Entitlement to an effective date earlier than February 4, 
1997 for service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than February 4, 
1997 for service connection for chronic otitis media of the 
left ear, with tympanic membrane perforation.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, and his wife


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 28, 1974 to 
February 14, 1974.

This appeal arises from an August 1997 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant 
entitlement to service connection for hearing loss and 
chronic otitis media of the left ear.  The Board remanded the 
appellant's claim for service connection for otitis media and 
hearing loss of the left ear for further development in a 
February 1999 decision.  Additional development was 
completed, and by a rating decision in April 2000, VARO 
granted the appellant entitlement to service connection for 
bilateral hearing loss, evaluated as 10 percent disabling, 
effective February 4, 1997; and service connection for 
chronic otitis media of the left ear with tympanic membrane 
perforation, evaluated as zero percent disabling, effective 
February 4, 1997.  

At his June 2001 hearing on appeal before the undersigned, 
the appellant also raised the issues of entitlement to 
separate service connection for bilateral tinnitus, 
dizziness, and left ear polyps, claimed as secondary to his 
service-connected disabilities.  These issues are referred to 
VARO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  During the rating period on appeal, there has been no 
clinical demonstration of an average puretone threshold 
greater than 56.25 decibels on the right or 82.5 decibels on 
the left, and no less than 84 percent speech discrimination 
on the right or 68 percent speech discrimination on the left.  

3.  Chronic suppurative otitis media has been clinically 
demonstrated since 1997.

4.  The RO was not in possession of any 
communication/evidence between the appellant's separation 
from service and February 4, 1997 which can be reasonably 
construed as a formal or informal claim of entitlement to VA 
compensation benefits for bilateral hearing loss or chronic 
otitis media with tympanic membrane perforation of the left 
ear.  

CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for the 
appellant's service-connected bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86 (2001).

2.  An initial 10 percent rating for the appellant's service-
connected chronic otitis media of the left ear with tympanic 
membrane perforation is warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.87, Diagnostic Code 6200 (2001). 

3.  The legal criteria for an effective date earlier than 
February 4, 1997 for the grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.102, 3.400(o)(2) (2001). 

4.  The legal criteria for an effective date earlier than 
February 4, 1997 for the grant of service connection for 
chronic otitis media of the left ear with tympanic membrane 
perforation have not been met.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.400(o)(2) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, by virtue of the rating decisions, 
Statements of the Case and the Supplemental Statement of the 
Case issued during the pendency of the appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, and lay evidence necessary to substantiate 
his claims.  The VA has made reasonable efforts to obtain 
relevant records adequately identified by the appellant and, 
in fact, it appears that all evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims folder.  A VA examination was 
conducted in November 1999 and an addendum opinion was 
provided in December 1999.  Copies of the report and opinion 
were associated with the file.  Hearings were conducted 
before the RO and before the Board, and transcripts were 
associated with the claims folder.  Under these 
circumstances, there is no reasonable possibility that 
further development would result in the procurement of 
additional pertinent evidence.

Higher Ratings

In evaluating the appellant's request for increased ratings, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that the current appeals for higher evaluations for 
service-connected bilateral hearing loss and chronic otitis 
media of the left ear with tympanic membrane perforation are 
based on the assignment of initial ratings for disabilities 
following an initial award of service connection for those 
disabilities.  In Fenderson v. West, 12 Vet.App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
initial disability evaluations.  Consequently, the Board sees 
no prejudice to the appellant in characterizing the issues on 
appeal to properly reflect his disagreement with the initial 
disability evaluations assigned to his service-connected 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.   Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this case, the RO granted 
service connection and originally assigned a 10 percent 
disability evaluation for bilateral hearing loss, effective as 
of February 4, 1997; and a zero percent disability evaluation 
for chronic otitis media of the left ear with tympanic 
membrane perforation, effective as of February 4, 1997.  

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 (2001) must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

VA treatment records reveal that, in January 1997, the 
veteran reported a left ear infection of one week's duration.  
He claimed that he had earaches when he allowed water in his 
ear.  He indicated that he felt "sloshing", "popping" and 
"cracking" in his left ear.  He claimed that his ear was 
painful and that his equilibrium was off.  He indicated that 
water went into his ear while he was having a bath.  
Examination of his left ear revealed yellowish cerumen and 
fluid behind the tympanic membrane.

VA treatment records reveal that a focused interdisciplinary 
outpatient assessment by an ENT (ear, nose, and throat) 
doctor was conducted in June 1997.  It was noted that the 
appellant had a history of a perforated left tympanic 
membrane and left chronic otitis media.  He claimed that he 
had bilateral hearing loss that was worse on the left, and he 
was referred to audiology for a hearing evaluation.  An 
audiogram chart reflects speech reception thresholds, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz of 45, 60, 55, 
and 65 in the right ear, and of 70, 85, 85 and 90 in the left 
ear.  For the pertinent frequencies, the average pure tone 
threshold was 56.25 decibels on the right and 82.5 decibels 
on the left.  It was interpreted that pure tone testing 
revealed moderate to moderately severe SNHL (sensorineural 
hearing loss) from 250Hz to 8000 Hz on the right, and reverse 
sloping, from profound to moderately-severe mixed hearing 
loss from 250Hz to 1000Hz, with a severe to profound loss 
from 2K to 8K on the left.  SRT's (speech reception 
thresholds) were 40dB on the right and 65dB on the left.  
MCL's (maximum comfort levels) were 85dB on the right and 
95dB on the left.  Speech discrimination was 100 percent at 
MCL on the right, and 92 percent at MCL on the left, and was 
characterized as excellent, bilaterally, at MCL's.  
Tympanometry revealed hyper-compliance of the right TM 
(tympanic membrane), and flat tracing of the left TM.  The 
assessment was that the appellant's functional hearing was 
poor, and that he could benefit from bilateral hearing aids.  
It was stated that middle ear pathology on the left was 
indicated by flat tympanic tracing and air-bone gaps.  

July 1997 VA treatment entries report that the appellant 
presented with a long history of chronic otitis media with 
persistent tympanic membrane perforation and intermittent 
drainage.  He also indicated that he had progressive 
bilateral hearing loss, greater on the left.  It was noted 
that he had been offered surgical repair of the left tympanic 
membrane by outside ENT, but had declined.  The examiner 
observed no infection on the right.  On the left, there was a 
large tympanic membrane perforation with thickened, infected 
middle ear mucosa, and mucosal adhesions.  Physical 
examination was negative for purulence.  The examiner 
summarized that audio testing revealed mild to moderate right 
SNHL, and moderate to severe, left, mixed hearing loss.  An 
assessment of left chronic otitis media was provided, and the 
options of tympanoplasty and mastoidectomy were discussed, 
but the appellant wanted to think about it.  He was to use 
Cipro drops in his left ear three times daily for 10 days.  
At 10-days follow-up he was reportedly improved with 
decreased ear drainage, and was advised not to plug his ear 
with cotton.  

August 1997 VA treatment records reveal that the appellant 
presented for follow-up and indicated no intermittent 
changes.  He denied drainage from his left ear or pain.  He 
reported occasional tinnitus, "discomfort" running down his 
left neck, and hearing loss.  He had a clear tympanic 
membrane on the right.  On the left, his tympanic membrane 
revealed perforation, with multiple middle ear structures 
visible.  There was no evidence of infection.  The assessment 
was of chronic left otitis media, left tympanic membrane 
perforation and hearing loss.  A hearing aid evaluation was 
to be arranged.  

A hearing on appeal was held before a hearing officer at the 
RO in October 1997.  The appellant and his wife testified 
regarding the onset of his disabilities.  The appellant also 
testified that doctors currently wanted to perform surgery, 
but could not promise him that he would hear, only that he 
could use hearing aids if they could keep his ear from 
draining.  His wife indicated that he had taken three to six 
different antibiotics within the last year.  

May 1998 lay statements from his stepbrother, brother, 
stepsister, and friend which, in addition to reporting ear 
problems since service, indicated ear discharge, infections, 
and hearing loss.

At his May 1998 hearing on service connection issues then on 
appeal before a Member of the Board, the appellant reported a 
history of drainage, hearing loss, and a smell in his ear.  
He testified that he wore earplugs in the shower to prevent 
moisture from entering his ear.  He claimed that he had to 
raise the volume on the television, and use a volume enhancer 
on the phone.  He reported loss of balance.  His wife 
testified that he had drainage and "equilibrium off, dizzy 
headed, lightheaded."  They both testified that he took 
antibiotics and used eardrops for his infections.  The 
appellant's son testified that his father would turn the 
volume of the television and stereo up "real" loud.  His 
son further claimed that he had smelled a foul smelling 
drainage coming from his father's ear.

Medical treatment billing records from the appellant's 
private physician, Keith J. Alexander, M.D., dated from 
August 1998 to May 2000, indicate that the appellant received 
an office consultation and an ear culture in August 1998; a 
simple mastoid cavity debridement in September 1998; and a 
prescription for Cipro and Cortisporin in May 2000.  A 
September 1998 treatment report from Dr. Alexander indicated 
that the appellant had a long history of chronic otitis and 
mastoiditis, and that his left ear frequently drained 
purulent drainage.  It was also noted the appellant had 
trouble hearing, bilaterally.  Otoscopy showed that the right 
eardrum was intact, although somewhat atrophic.  The middle 
ear cleft was dry and air filled.  He had a 
myringostapediopexy present.  Inspection of his left ear 
showed a chronically-infected middle ear and mastoid cavity.  
There was a large perforation involving the entire posterior 
and inferior portions of the tympanic membrane.  The middle 
ear mucosa was quite inflamed and boggy, indicative of 
chronic mastoiditis.  The assessment was that the appellant 
had chronic suppurative otitis media and chronic mastoiditis 
involving his left ear.  It was also reported he had a large 
tympanic membrane perforation which was cultured and grew a 
heavy growth of pseudomonas, which was intermittently 
resistant to ciprofloxacin.  The examiner noted the infection 
had been partially cleared by debriding it in the office, and 
then placing the appellant on alternating TobraDex and 
Cortisporin drops.  It was indicated that the appellant would 
require a tympanomastoidectomy to give him a dry, safe ear 
and explained that the risks of surgery would include mainly 
the risks of facial nerve injury and sensorineural hearing 
loss.  The risks of not having the surgery were cited as 
continued chronic mastoiditis, meningitis, and brain 
abscesses.  The examiner further indicated that the appellant 
had enough sensorineural hearing loss in the left ear that he 
did not expect surgery to help his hearing much in that ear.  
It was noted that if the appellant opted not to have the 
surgery, he would need to be very meticulous about keeping 
water out of his ear, and would likely need to have it 
debrided several times per year, and require antibiotics for 
recurrent infections.  

A VA ear disease examination was conducted in November 1999.  
The appellant complained of intermittent drainage, as well as 
hearing loss from his left ear.  He admitted to bilateral 
tinnitus, as well as light-headedness, but when pressed for 
true vertiginous symptoms, he was hesitant and said that he 
may occasionally experience this type of sensation.  He 
claimed that he experienced occasional ear discharge, and 
that the last time had been several months earlier, which, 
according to him and his wife, cleared with appropriate 
eardrops and suctioning.  However, they claimed that the 
discharge would sometimes take a month to clear.  The 
appellant claimed that this probably happened six times per 
year.  He indicated that he had been resistant to surgery in 
the past because of the risks.  He denied malignant neoplasms 
of the ear, ear surgeries, chemotherapy, or radiation 
therapy.  

On examination, the appellant's left tympanic membrane had an 
anterior/inferior, and posterior perforation with no evidence 
of current infection or discharge.  The middle ear mucosa 
appeared healthy.  The auricles, bilaterally, were 
unremarkable.  There was no scaling, discharge, or edema of 
the ear canals, bilaterally.  The mastoids were nontender.  
It was stated that an audiogram revealed a large volume of 
the left ear consistent with a tympanic membrane perforation.  
Tympanogram on the right was normal.  The bone conduction 
lines on the left were sloping from the 25dB to 50dB, and on 
the right from 35dB to 55dB.  After having his ears viewed 
under the operating microscope, the appellant said that he 
experienced some dizziness.  Examination revealed no 
nystagmus or nausea.  The examiner reported that there did 
not appear to be any active ear disease.  There was, however, 
a perforation of the left tympanic membrane.  The examiner 
opined that this, in and of itself, was not problematic 
unless the appellant were to develop a chronic draining ear.  
There were no complications of ear disease detected.  

The examiner assessed that the appellant had an intermittent 
draining ear with a known tympanic membrane perforation for 
which there was a high likelihood of successful patching that 
would fix the problem.  The examiner noted a relatively 
symmetric sensorineural hearing loss sloping into the high 
frequencies.  There was a conductive component noted as well 
on the left side, which reportedly, to some degree, could be 
attributed to the hole in the tympanic membrane.

A VA audio examination was also conducted in November 1999.  
The appellant complained of decreased hearing, bilaterally.  A 
VA audiological evaluation revealed the following puretone 
thresholds for his bilateral hearing loss:

	1000	2000	3000	4000	(Hertz)		Average
RIGHT	  35 	  40	  45	  50	(Decibels)      42.5
LEFT	  75 	  75	  85	  95	(Decibels)      82.5

Speech recognition was 84 percent on the right, and 68 percent 
on the left.  The examiner diagnosed that the puretone test 
results indicated a mild to moderate sensorineural hearing 
loss from 500Hz to 8000Hz in the right ear.  In the left ear, 
a moderate to profound mixed loss from 250Hz to 8000Hz was 
indicated.  Tympanic membranes were within normal limits in 
the right, flat in the left.  Speech discrimination scores 
were characterized as good on the right and poor on the left. 

In an April 2000 rating decision, the RO granted the appellant 
entitlement to service connection for sensorineural hearing 
loss of the right ear, with mixed hearing loss of the left 
ear, evaluated as 10 percent disabling, effective February 4, 
1997; and service connection for chronic otitis media of the 
left ear, with tympanic membrane perforation, evaluated as 
zero percent disabling, effective February 4, 1997.

Private treatment records from Dr. Alexander, dated in July 
2000 and August 2000, indicate that the appellant presented in 
July 2000 with a complaint of left otorrhea.  He claimed that 
he was having "pus-like" drainage that could be yellowish, 
greenish, brownish, or bloody.  He had pain in his left ear, 
and his left neck was swollen.  It was noted that he had been 
seen two months earlier, and missed his follow up appointment.  
The veteran claimed that his left ear had been infected since 
his last visit in May.  He claimed that he observed water 
precautions on the left, and that he had last used some 
Cortisporin drops that morning.  He reported some intermittent 
dizziness.  Examination of his ears revealed that his right 
external canal was normal.  The left external canal had a 
moderate amount of yellow mucousy drainage.  Under microscopy, 
this was removed using suction.  A large polyp was noted 
adjacent to the tympanic membrane.  Large tympanic membrane 
perforation was again noted, with a large amount of clear 
fluid coming through the perforation.  Under microscopy, this 
was removed using suction.  The appellant tolerated this well.  
Pertinent diagnoses included left tympanic membrane 
perforation, left otitis media/otitis externa, and history of 
hearing loss.  The examiner recommended that the appellant 
alternate Cortisporin Otic Suspension and Cipro HC drops at 
least two to three doses per day and take Tequin once a day 
for fourteen days.  He was to adhere to strict water 
precautions and return for a follow up in one month.  

At his follow-up appointment with Dr. Alexander in August 
2000, the otoscopy showed the left ear to be missing 3/4 of the 
eardrum.  The anterior superior quadrant was intact and filled 
with tympanosclerosis.  It was indicated by the examiner that 
he did not see cholesteatoma in that ear and the recent 
infection for the most part had cleared.  Dr. Alexander 
assessed that the appellant had borderline hearing in the 
right ear, and a moderate to severe mixed hearing loss on the 
left which continued to exhibit signs of chronic "separative 
[sic]" otitis media and mastoiditis.  He again recommended a 
tympanomastoidectomy and noted that, short of surgery, the 
appellant would have to adhere to strict water precaution and 
require topical antibiotic drops when and if his ear began to 
drain again.  The examiner expected to continue to see the 
appellant on an annual basis or sooner if his ear became 
infected or he decided to undergo surgery.

At his June 2001 hearing on appeal before the undersigned, 
the appellant testified regarding his service-connected 
hearing loss and chronic otitis media with tympanic membrane 
perforation.  He claimed that his left ear drained and he 
felt pressure in his ear "like someone is taking a knife and 
stabbing it."  His wife indicated that he took various 
medications for his infections.  The appellant indicated that 
sometimes it took a month or two for the infection to be 
under control.  He claimed that he had to wear earplugs.  He 
reported that when the mastoid became infected, the back of 
his head became tender.  He described the drainage as 
greenish-yellow and brown with blood at times, and claimed 
that it had a bad odor.  He reported swelling on the left 
side of his neck.  He indicated that the last time he had to 
have his ear drained was in August 2000.  His wife noted that 
he had not received treatment since, but had been on 
medication "at the house since we have so much of it."  She 
reported that he would need to go back for drainage again.

1.  Entitlement to an initial rating in excess of 10 percent 
for the appellant's service-connected bilateral hearing loss.

According to VA's Schedule for Rating Disabilities, 
evaluations for hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity.  
Hearing loss is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  38 C.F.R. § 4.85 (2001).  To evaluate the degree of 
disability from service-connected defective hearing, the 
rating schedule provides 11 numeric designations from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  

Pursuant to recent regulatory amendment, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 
(2001).  

The Board has reviewed the evidence of record and has 
determined that at no time from the beginning of the rating 
period on appeal, February 4, 1997, to the present has the 
evidence supported a rating in excess of 10 percent for 
service-connected bilateral hearing loss.  Id.; Fenderson v. 
West, 12 Vet.App. 119 (1999).  

Based on the clinical evidence, including the June 1997 VA 
audiogram, and the November 1999 VA examination, and 
according to Table VI or VIA of 38 C.F.R. § 4.85, the maximum 
numeric designation of hearing impairment demonstrated during 
the appeal period is Level II on the right and Level VII on 
the left. 

The percentage evaluation for the appellant's hearing 
impairment is determined by Table VII of 38 C.F.R. § 4.85.  
This table reveals that Level II hearing on the right and 
Level VII hearing on the left warrant the assignment of a 10 
percent disability evaluation.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the appellant's claim for a higher initial evaluation 
for his bilateral hearing loss disability.

Application of the extraschedular provision is also not 
warranted in this case.  38 C.F.R. § 3.321(b) (2000).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of 

hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, remand for referral 
by the RO to the Under Secretary for Benefits, or the 
Director of Compensation and Pension Service, under the 
above-cited regulation, is not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

2.  Entitlement to a compensable initial disability rating 
for the appellant's service-connected chronic otitis media of 
the left ear with tympanic membrane perforation.

Service connection has been established for chronic otitis 
media with tympanic membrane perforation from February 4, 
1997.  Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma or any combination thereof, will be rated as 10 
percent disabling during suppuration or with aural polyps.  
38 C.F.R. § 4.87, Diagnostic Code 6200.  Chronic, 
nonsuppurative otitis media, with effusion, will be rated as 
hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201.

The Board notes that, although the November 1999 VA 
examination report showed no active ear disease present, the 
appellant had been treated several times in 1997 for chronic 
otitis media with drainage and his private physician 
diagnosed chronic suppurative otitis media in September 1998 
and again in August 2000 with mastoiditis.  

According to 38 U.S.C.A. § 5107(b) (West Supp. 2001), when 
there is an approximate balance of the positive and negative 
evidence regarding the merits of a claim, the benefit of the 
doubt is to be given to the claimant.  This is a codification 
of the long-standing policy of the Department of Veterans 
Affairs (VA) set out at 38 C.F.R. § 3.102 (2001), which 
provides that when "a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant."  The 
Court discussed the history and meaning of these provisions in 
Gilbert v. Derwinski, 1 Vet.App. 49, 54-55 (1990), stating 
that "[w]hen all of the evidence is assembled, the Secretary, 
or his designee, is then responsible for determining whether 
the evidence supports the claim or is in relative 

equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied."  Id. at 55.

Therefore, after review of the evidence dating of record and 
after application of the benefit of the doubt, the Board 
finds that a maximum 10 percent disability evaluation is 
warranted for chronic suppurative otitis media from the 
effective date of service connection, February 4, 1997.  Id.; 
Fenderson v West, 12 Vet.App. 119 (1999).

Again, this case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

Earlier Effective Dates

3.  Entitlement to an effective date earlier than February 4, 
1997 for service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than February 4, 
1997 for service connection for chronic otitis media of the 
left ear with tympanic membrane perforation.

The appellant essentially contends that he is entitled to an 
effective date prior to February 4, 1997 for service 
connection for bilateral hearing loss and chronic otitis 
media of the left ear with tympanic membrane perforation.  In 
part, the appellant alleges that a prior RO rating decision 
in November 1989 which denied his claim for service 
connection for chronic otitis media of the right ear is not 
final because he did not receive notice of his appellate 
rights.  


In this regard, the record reflects that such notice, 
including notice of procedural and appellate rights, were 
issued to the appellant on December 1, 1989 at his most 
recent address of record.  The uncorroborated assertion with 
regard to the lack of notice of the 1989 determination made 
by the Louisville, Kentucky VARO and his appellate rights, is 
insufficient to rebut the presumption of regularity in VA 
operations that specifically require RO's to provide 
claimants with notice of all determinations and of the right 
to initiate an appeal.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999); see also Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  Therefore, it is determined that the 
decision is final and the appellant failed to initiate a 
timely appeal with respect to the denial of his claim for 
chronic otitis media of the right ear, on the basis that he 
meant to claim chronic otitis media of the left ear.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(a),(b)(1) (West 1991), which provides that the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  See also 38 C.F.R. § 
3.400(b)(2) (2001) (to the same effect).  Otherwise, in cases 
where the application is not filed until more than one year 
from release of service, the effective date will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. Id.

The appellant contends, in essence, that his symptomatology 
has been present since service, and that when he sought 
service connection for "chronic otitis media AD" in August 
1989, he was seeking service connection for his "left" ear.  
Thus, an earlier effective date for the grant of service 
connection is warranted.

Service medical records refer to a diagnosis of chronic 
otitis media AD, and the appellant filed for service 
connection for chronic otitis media AD.  "AD" is a medical 
abbreviation for "right" ear.  As mentioned, the 
appellant's claim for 

entitlement to service connection for chronic otitis media of 
the right ear was denied in an unappealed November 1989 
rating decision which is final.  38 U.S.C.A. § 7105 (West 
1991).

In conjunction with that original disability claim for 
chronic otitis media of the right ear, VA treatment records 
were obtained which revealed a diagnosis of chronic otitis 
media of the left ear as early as in September 1988 and 
hearing loss in November 1988.  Nothing was filed by the 
appellant indicating a desire to establish service connection 
for hearing loss or chronic otitis media of the left ear from 
the time of his military separation until his claim was 
received at the RO on February 4, 1997.  Thus, the effective 
date of service connection for bilateral hearing loss and 
chronic otitis media with tympanic membrane perforation of 
the left ear can in no case be prior to February 4, 1997. 

In this case, service connection for bilateral hearing loss 
and chronic otitis media of the left ear with tympanic 
perforation was granted based on an original claim filed on 
February 4, 1997.  As mentioned, the effective date of an 
award based on a claim for service connection shall be the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  The currently assigned effective date is 
February 4, 1997, based on the RO's receipt of the appellant's 
claim for service connection for chronic otitis media of the 
left ear and hearing loss filed many years after his military 
separation.


ORDER

An initial rating in excess of 10 percent for service-
connected bilateral hearing loss is denied.

A 10 percent initial rating for service-connected chronic 
otitis media of the left ear with tympanic membrane 
perforation is granted, subject to the regulations governing 
the award of monetary benefits.

An effective date earlier than February 4, 1997 for service-
connection for bilateral hearing loss is denied.

An effective date earlier than February 4, 1997 for service-
connection for chronic otitis media of the left ear with 
tympanic membrane perforation is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


